Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-9-2005

Daley v. Fed Bur Prisons
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3887




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Daley v. Fed Bur Prisons" (2005). 2005 Decisions. Paper 129.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/129


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
CPS-62                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT

                                     NO. 05-3887
                              ________________________

                                    JOHN R. DALEY,
                                              Appellant

                                              v.

                           FEDERAL BUREAU OF PRISONS


                     On Appeal From the United States District Court
                                For the District of Delaware
                              (D. Del. Civ. No. 05-cv-00215)
                      District Judge: Honorable Joseph J. Farnan, Jr.


Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Possible Summary
                Action Under Third Circuit LAR 27.4 and I.O.P. 10.6

             Before: BARRY, SMITH and NYGAARD, CIRCUIT JUDGES
                              November 23, 2005

                                (Filed December 9, 2005 )


                                         OPINION


PER CURIAM

       John R. Daley, Jr. appeals pro se from an order of the District Court for the District

of Delaware dismissing his habeas corpus petition. Daley, who is presently incarcerated

at the Federal Correctional Institution at Schuylkill (“FCI-Schuylkill”) in Minersville,
Pennsylvania, filed a document titled “Awaiting Commitment to the Federal Bureau of

Prisons and The Prompt Commitment and Designation of Federal Prisoner . . .

Amendment to Heabeas [sic] Corpus” in the District Court in March 2005. At that time,

Daley was incarcerated in Walpole, Massachusetts, having just served a state sentence

and awaiting transfer to a federal prison to complete a consecutive one year federal

sentence.1 In his petition, Daley sought an order from the District Court to expedite his

transfer to federal custody. The District Court construed Daley’s pleading as a habeas

corpus petition and dismissed it without prejudice for lack of jurisdiction. Daley filed a

motion for reconsideration, which the District Court denied. In its denial order, the

District Court also observed that Daley’s petition appeared to be moot, as Daley had since

been transferred to federal custody at SCI-Schuylkill. Daley timely appealed. Appellee

has filed a motion for summary affirmance, which Daley opposes.

       Although the District Court’s dismissal was without prejudice, Daley’s motion for

reconsideration and subsequent pleadings reflect his intent to stand on his petition,

thereby making the order final and appealable. See Borelli v. City of Reading, 532 F.2d

950, 951-52 (3d Cir. 1976). We, therefore, have jurisdiction pursuant to 28 U.S.C.

§ 1291.2 After carefully reviewing the record, we conclude that the issues raised on


       1
        The federal sentence was imposed in connection with Daley’s violation of the
conditions of a federal term of supervised release.
       2
        Daley’s notice of appeal does not clearly specify the order appealed. However, it
contains enough identifying information to serve as the “functional equivalent” of a
notice of appeal, and we construe it as such. See Masquerade Novelty, Inc. v. Unique

                                             2
appeal present “no substantial question” under Third Cir. LAR 27.4 and I.O.P. 10.6. We

will, therefore, grant Appellee’s motion and summarily affirm the District Court’s

judgment.

       The sole claim raised in Daley’s petition is that he is entitled to a prompt transfer

to a federal prison after serving his state sentence in Massachusetts. The petition does not

challenge a conviction or sentence imposed by the District Court or by any state court in

Delaware and, therefore, does not implicate the District Court’s jurisdiction under 28

U.S.C. §§ 2241(d) or 2255. Similarly, the District Court does not have jurisdiction under

§ 2241(a), as Daley was not confined in Delaware when he filed the petition. See

Rumsfeld v. Padilla, 124 S.Ct. 2711, 2722 (2004). As Daley’s petition does not assert

any valid basis for review in the District of Delaware, and we do not independently find

such a basis, we agree with the District Court’s dismissal.

       We decline to consider Daley’s claims, raised for the first time on appeal,

regarding placement in a Community Corrections Center and denial of access to the law

library. See Harris v. City of Philadelphia, 35 F.3d 840, 845 (3d Cir. 1994).

       For the foregoing reasons, we will grant Appellee’s motion and summarily affirm

the judgment of the District Court.



Indust., Inc., 912 F.2d 663, 665-66 (3d Cir. 1990) (internal citation omitted). We also
take notice of the District Court’s observation that, at the time Daley filed this document,
no other order existed in the District Court from which an appeal could be taken. See
Daley v. Federal Bureau of Prisons, et al., D. Del. Civ. No. 05-215 (order entered on
September 19, 2005) at 4 n.1.

                                              3
4